 
 
I 
112th CONGRESS
1st Session
H. R. 2856 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2011 
Mr. Gibson (for himself, Mr. Tonko, Mr. Owens, and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To provide assistance for agricultural producers adversely affected by damaging weather and other conditions relating to Hurricane Irene. 
 
 
1.Agricultural assistance
(a)DefinitionsIn this section:
(1)Disaster countyThe term disaster county means—
(A)a county included in the geographical area covered by a qualifying natural disaster declaration; and
(B)each county contiguous to a county described in subparagraph (A).
(2)Qualifying natural disaster declarationThe term qualifying natural disaster declaration means—
(A)a natural disaster declared by the Secretary in 2011 due to damaging weather and other conditions relating to Hurricane Irene under section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)); or
(B)a major disaster or emergency designated by the President in 2011 due to damaging weather and other conditions relating to Hurricane Irene under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
(3)SecretaryThe term Secretary means the Secretary of Agriculture.
(b)AssistanceOf the funds of the Commodity Credit Corporation, the Secretary shall use $10,000,000 to provide assistance to agricultural producers in disaster counties through—
(1)the emergency conservation program established under title IV of the Agricultural Credit Act of 1978 (16 U.S.C. 2201 et seq.); and
(2)the emergency watershed protection program established under section 403 of that Act (16 U.S.C. 2203). 
 
